rDETAILED ACTION
	This Office Action, based on application 15/456,621 filed 13 March 2017, is filed in response to applicant’s amendment and remarks filed 31 December 2020.  Claims 1, 3-10, and 21-26 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to due to informalities:
Claim 1, Line 16: “to determine a storage system identifier” should be “to determine the storage system identifier” in order to properly reflect antecedence of the term in Line 10.
Claim 1, Line 19: “the determined a storage system identifier” should simply be “the determined storage system identifier”.
Claim 9, Lines 13-14: Lack of antecedent basis of the term “the determined storage system identifier”.  Antecedence was provided for ‘at least one’ and ‘one or more’ storage system identifiers.  Reciting “the at least one storage system identifier” would overcome the instant objection (analogous to Claim 10).
Claim 24: “or” should be “and” analogous to Claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over BEAVERSON et al (US PGPub 2013/0227195) in view of PATTERSON et al (US PGPub 2015/0248402), BROOKER et al (US Patent 8,832,234), and LINDAMOOD et al (US PGPub 2012/0159099).

With respect to Claims 1 and 10, BEAVERSON discloses a computer-implemented method/system of managing a storage system, the method comprising: 
on a first machine: 
including one or more unique reference values in a transportable container representation (TCR), said one or more unique reference values calculated based on content of one or more respective first data elements of a data container; ([0050] 1-8 "A "storage system" as used herein may be any system or application for storing data to storage, for example a file system, a block storage device, or other system. A storage system may use an identifier or name to reference each data element in storage. In one example, the name is a globally unique identifier (GUID), such as a hash of the data content, preferably a cryptographic hash or collision resistant hash of the data content" Note that the name is the unique reference value and [0050] 13-23 "An index (sometimes as referred to as a dictionary or catalog) of all the data may be needed by the storage system in order to access (locate) each data element. Each record in the index may contain the name of a data element, its logical and/or physical location (address), and other information concerning the respective data element. In one embodiment, each index entry includes a pointer that points to a physical block address on a disk where the data object is stored. In one embodiment a fixed algorithm may be used to locate the physical location on a disk where the data is stored" Note that the index is the TCR);
on a second machine: 
retrieving the requested data, based on the determined at least one unique reference value ([0002] "An index, also known as data dictionary or associative array, is a data structure and associated algorithms that are used to map identifying values, known as keys, to associated values, also known as satellite data. The concatenation of the key and its satellite data comprise one embodiment of a record data entry" and [0068] 7-12 "the contents of the physical bucket location are read, at 75, and a search of the physical bucket is made for the value of the key, at 76. If a record having a key value is found in the physical bucket, at 77, then the process returns the record, namely the key and associated data at step 90, and the process is done". Note that the key is the same as the name from above).
BEAVERSON does not explicitly teach including, in the TCR, a mapping of the one or more unique reference values to respective offsets of the one or more first data elements in the data container; including, in the TCR, an association of each of the one or more unique reference values with a storage system identifier;  receiving the TCR from the first machine on a second machine; receiving a request for data, the request comprising a read offset in the data container; using the mapping in the received TCR to determine at least one unique reference value corresponding to the read offset and to determine a storage system identifier; and retrieving the requested data, based on the determined a storage system identifier.
([0038] 1-8 "A Data Processing component--the processing engine 520--is preferably included to perform any or all of such known data-transforming functions as ... computing fingerprints, that is, unique identifying information for received data blocks" and [0036] 1-4 "The file manager 530 may invoke a mapping module 524, which updates maps from a file offset to a reference to the corresponding data item stored in the pool 300. In some embodiments, that data item reference comprises a fingerprint of a block that includes the data item" Note that the fingerprint is the unique reference value); receiving a request for data, the request comprising a read offset in the data container ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool"); and using the mapping in the received TCR to determine at least one unique reference value corresponding to the read offset ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool").
BEAVERSON and PATTERSON are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and PATTERSON before him or her, to modify the system of BEAVERSON to include the mapping of offsets to reference values as taught by PATTERSON.  A motivation for doing so would have been provide a way to retrieve data from a storage system organized via references ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool").  Therefore, it would have been obvious to combine BEAVERSON and PATTERSON to obtain the invention as specified in the instant claims.
BEAVERSON and PATTERSON do not appear to explicitly disclose receiving the TCR from the first machine on a second machine.
However, BROOKER discloses receiving the TCR from the first machine on a second machine (Fig. 1 element 110 (second machine) Col 13 4-9 "Using, in some embodiments, the determinations of steps 604 and 606 above, the entity receiving the notification restores access to the data range or extent 608, updates the LBA map to reflect the new data location 610, then optionally pushes the updated LBA map to the entity that owns the actively used copy of the LBA map 612" Note that pushing the LBA map is copying the TCR).
BEAVERSON, PATTERSON, and BROOKER are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and BROOKER before him or her, to modify the system of BEAVERSON to include TCR migration as taught by BROOKER.  A motivation for doing so would have been to update mapping data due to data unavailability and send the updated map to another machine (Fig 6; Col 11, Lines 57-59).  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, and BROOKER to obtain the invention as specified in the instant claims.
However, LINDAMOOD discloses including, in the TCR, an association of each of the one or more unique reference values with a storage system identifier; using the mapping to determine a storage system identifier; and retrieving the requested data, based on the determined a storage system identifier ([0046] 1-6 "In particular embodiments, if a copy of the data is successfully written to each and every storage node belonging to the selected storage volume (e.g., a copy of the data is successfully written to each of storage nodes 130A, 130B, 130C), as illustrated in  STEP 304-YES, the router may assign a unique data identifier to the data"  and [0008] 1-6 "In particular embodiments, upon receiving a read request together with a data identifier identifying the data to be retrieved from the distributed storage system and a volume identifier identifying the storage volume where the data are stored, a router selects the storage volume identified by the volume identifier from its cache" Note that the data identifier is the unique reference value, and the volume identifier is the storage system identifier).
BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and LINDAMOOD before him or her, to modify the system of BEAVERSON to include associating each of the unique reference values with a storage system identifier as taught by LINDAMOOD.  A motivation for doing so would have been to provide a method for accessing data in a distributed storage system ([0008], “In particular embodiments, upon receiving a read request together with a data identifier identifying the data to be retrieved from the distributed storage system and a volume identifier identifying the storage volume where the data are stored, a router selects the storage volume identified by the volume identifier from its cache … The router selects one storage node that belongs to the storage volume, and reads a copy of the data from the selected storage node. If a copy of the data is successfully read from the selected storage node, then the router returns the copy of the data.”).  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD to obtain the invention as specified in the instant claims.

With respect to Claim 9, BEAVERSON discloses a computer-implemented method of transporting a data container, the method comprising: 
([0050] 1-8 "A "storage system" as used herein may be any system or application for storing data to storage, for example a file system, a block storage device, or other system. A storage system may use an identifier or name to reference each data element in storage. In one example, the name is a globally unique identifier (GUID), such as a hash of the data content, preferably a cryptographic hash or collision resistant hash of the data content" Note that the name is the unique reference value and [0050] 13-23 "An index (sometimes as referred to as a dictionary or catalog) of all the data may be needed by the storage system in order to access (locate) each data element. Each record in the index may contain the name of a data element, its logical and/or physical location (address), and other information concerning the respective data element. In one embodiment, each index entry includes a pointer that points to a physical block address on a disk where the data object is stored. In one embodiment a fixed algorithm may be used to locate the physical location on a disk where the data is stored" Note that the index is the TCR); and 
based on the determined at least one unique reference value, retrieving the requested data element ([0068] 7-12 "the contents of the physical bucket location are read, at 75, and a search of the physical bucket is made for the value of the key, at 76. If a record having a key value is found in the physical bucket, at 77, then the process returns the record, namely the key and associated data at step 90, and the process is done").
BEAVERSON does not appear to explicitly disclose creating a transportable container representation (TCR) by including one or more storage system identifiers; including in the TCR a mapping of specific addresses in the data container to the one or more unique reference values and to the one or more storage system identifiers; transporting the TCR to a second storage system; receiving 
However, PATTERSON discloses including in the TCR a mapping of specific addresses in the data container to the one or more unique reference values ([0038] 1-8 "A Data Processing component--the processing engine 520--is preferably included to perform any or all of such known data-transforming functions as ... computing fingerprints, that is, unique identifying information for received data blocks" and [0036] 1-4 "The file manager 530 may invoke a mapping module 524, which updates maps from a file offset to a reference to the corresponding data item stored in the pool 300. In some embodiments, that data item reference comprises a fingerprint of a block that includes the data item" Note that the fingerprint is the unique reference value); receiving at the second storage system a request for a data element included in the data container ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool"); and using the mapping in the transported TCR to determine at least one unique reference value ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool").
BEAVERSON and PATTERSON are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and PATTERSON before him or her, to modify the system of BEAVERSON to include the mapping of offsets to ([0036] 8-13 "To satisfy a read request for some offset in a file, the file manager invokes the mapping module 524 to obtain the reference to the data item stored for that offset in the file. It may then use that reference to retrieve the data item from the cache, or, if the data item is not there, it may retrieve the data item from the pool").  Therefore, it would have been obvious to combine BEAVERSON and PATTERSON to obtain the invention as specified in the instant claims.
However, BROOKER discloses transporting the TCR to a second storage system (Fig. 1 element 110 (second machine) Col 13 4-9 "Using, in some embodiments, the determinations of steps 604 and 606 above, the entity receiving the notification restores access to the data range or extent 608, updates the LBA map to reflect the new data location 610, then optionally pushes the updated LBA map to the entity that owns the actively used copy of the LBA map 612").
BEAVERSON, PATTERSON, and BROOKER are analogous art because they are from the same field of endeavor of memory storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and BROOKER before him or her, to modify the system of BEAVERSON to include TCR migration as taught by BROOKER.  A motivation for doing so would have been to update mapping data due to data unavailability and send the updated map to another machine (Fig 6; Col 11, Lines 57-59).  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, and BROOKER to obtain the invention as specified in the instant claims.
However, LINDAMOOD discloses creating a transportable container representation (TCR) by including one or more storage system identifiers;  including in the TCR a mapping of specific addresses to the one or more storage system identifiers; using the mapping in the transported TCR to determine at least one storage system identifier; and based on the determined storage system identifier, retrieving  ([0046] 1-6 "In particular embodiments, if a copy of the data is successfully written to each and every storage node belonging to the selected storage volume (e.g., a copy of the data is successfully written to each of storage nodes 130A, 130B, 130C), as illustrated in  STEP 304-YES, the router may assign a unique data identifier to the data"  and [0008] 1-6 "In particular embodiments, upon receiving a read request together with a data identifier identifying the data to be retrieved from the distributed storage system and a volume identifier identifying the storage volume where the data are stored, a router selects the storage volume identified by the volume identifier from its cache" Note that the data identifier is the unique reference value, and the volume identifier is the storage system identifier).
BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and LINDAMOOD before him or her, to modify the system of BEAVERSON to include associating each of the unique reference values with a storage system identifier as taught by LINDAMOOD.  A motivation for doing so would have been to provide a method for accessing data in a distributed storage system ([0008], “In particular embodiments, upon receiving a read request together with a data identifier identifying the data to be retrieved from the distributed storage system and a volume identifier identifying the storage volume where the data are stored, a router selects the storage volume identified by the volume identifier from its cache … The router selects one storage node that belongs to the storage volume, and reads a copy of the data from the selected storage node. If a copy of the data is successfully read from the selected storage node, then the router returns the copy of the data.”).  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD to obtain the invention as specified in the instant claims.

Claims 4 and 22, BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD disclose the method/system of each respective parent claim.
BEAVERSON does not appear to explicitly disclose creating the TCR on the first machine; copying the TCR to the second machine; and using the TCR, on the second machine, to retrieve the requested data, wherein the first machine is different from the second machine.
However, BROOKER discloses creating the TCR on the first machine (Fig.1, element 102 (first machine), Col 12 10-19 "In the illustrated example, an entity receives notification that a requested range of data is unavailable 602. The receiving entity may, in an exemplary embodiment, a map authority, although in other embodiments may include a client, a placement engine, and/or a data mapping engine. The notifying entity is, in some embodiments, the client, the storage system, the map authority, or the placement engine, but may also be any other entity capable of detecting that a requested range of data cannot be  accessed from that entity" and Col 13 4-9 "Using, in some embodiments, the determinations of steps 604 and 606 above, the entity receiving the notification restores access to the data range or extent 608, updates the LBA map to reflect the new data location 610, then optionally pushes the updated LBA map to the entity that owns the actively used copy of the LBA map 612" Note that the LBA map is the TCR); copying the TCR to the second machine (Fig. 1 element 110 (second machine) Col 13 4-9 "Using, in some embodiments, the determinations of steps 604 and 606 above, the entity receiving the notification restores access to the data range or extent 608, updates the LBA map to reflect the new data location 610, then optionally pushes the updated LBA map to the entity that owns the actively used copy of the LBA map 612" Note that pushing the LBA map is copying the TCR); and using the TCR, on the second machine, to retrieve the requested data (Fig. 1 element 108, Col 4 50-54 "In some embodiments, the data mapping engine uses the LBA map to translate incoming reads and writes of data to the appropriate location, such as (a) particular storage node or nodes, in the storage system"), wherein the first machine is different from the second machine (Col 12 10-19 "In the illustrated example, an entity receives notification that a requested range of data is unavailable 602. The receiving entity may, in an exemplary embodiment, a map authority, although in other embodiments may include a client, a placement engine, and/or a data mapping engine. The notifying entity is, in some embodiments, the client, the storage system, the map authority, or the placement engine, but may also be any other entity capable of detecting that a requested range of data cannot be accessed from that entity").

With respect to Claims 5 and 23, BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD disclose the method/system of each respective parent claim. 
BEAVERSON does not appear to explicitly disclose receiving at least one second data element to be stored in the data container; calculating a unique reference value for the at least one second data element; determining a container offset for the at least one second data element; and updating the TCR to include a mapping between the container offset and the unique reference value calculated for the at least one second data element.
However, PATTERSON discloses receiving at least one second data element to be stored in the data container ([0053] 1-3 "FIG. 3 illustrates one implementation of processing write requests: When a write request is received, the request is logged to the NVRAM module 330 on a node"); calculating a unique reference value for the at least one second data element ([0053] 9-10 "the written data may be formed into blocks and one or more fingerprints may be computed"); determining a container offset for the at least one second data element ([0053] 3-5 "Logging the write includes an indication of the file and offset within the file being written"); and updating the TCR to include a mapping between the container offset and the unique reference value calculated for the at least one second data element ([0036] 1-4 "The file manager 530 may invoke a mapping module 524, which updates maps from a file offset to a reference to the corresponding data item stored in the pool 300. In some embodiments, that data item reference comprises a fingerprint of a block that includes the data item").

With respect to Claims 6 and 24, BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD disclose the method/system of each respective parent claim.  BEAVERSON further discloses wherein the TCR represents at least one of: a block storage volume, a file and a data object ([0050] 13-23 "An index (sometimes as referred to as a dictionary or catalog) of all the data may be needed by the storage system in order to access (locate) each data element. Each record in the index may contain the name of a data element, its logical and/or physical location (address), and other information concerning the respective data element. In one embodiment, each index entry includes a pointer that points to a physical block address on a disk where the data object is stored. In one embodiment a fixed algorithm may be used to locate the physical location on a disk where the data is stored" Note that the index is the TCR and [0050] 1-3 "A "storage system" as used herein may be any system or application for storing data to storage, for example a file system, a block storage device, or other system" and [0071] 6-8 "As an example, a file system writes several kinds of data, such as file data, metadata, bitmaps, and directories").

With respect to Claims 7 and 25, BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD disclose the method/system of each respective parent claim.  
BEAVERSON does not appear to explicitly disclose mapping a unique reference value to a data chunk, the data chunk including two or more data elements; and using the mapped unique reference value to retrieve the data chunk.
However, PATTERSON discloses mapping a unique reference value to a data chunk, the data chunk including two or more data elements ([0053] 5-10 "The write data itself is written to the write buffer and the request is acknowledged. If the write buffer is not full enough to trigger processing, for example, enough to form a block, then the processing will return to receive more write requests; otherwise, the written data may be formed into blocks and one or more fingerprints may be computed" Note that the blocks are the data chunks, the fingerprints are the unique reference values, and the write data is the data elements); and using the mapped unique reference value to retrieve the data chunk ([0046] 1-8 "A fingerprint index 521 to map from fingerprints to data block locators or other identifiers. When a host stores fingerprinted data blocks in stripes and writes the stripes to the pool, it communicates the fingerprints and corresponding data block locators to the fingerprint index. When a host needs to read a fingerprinted block from the pool, it first requests the block locator from the index and then reads the block from the pool").

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BEAVERSON in view of PATTERSON, BROOKER, LINDAMOOD, and SWAMINATHAN et al (US PGPub 2016/0357743).

With respect to Claims 3 and 21, BEAVERSON, PATTERSON, and BROOKER disclose the method/system of each respective parent claim.
BEAVERSON does not appear to explicitly disclose receiving, in the request for data, a range of data container offset values; using the mapping to determine at least one of the one or more unique reference values related to the range; and using the at least one of one or more of the unique reference values to retrieve the requested data.
However, SWAMINATHAN discloses receiving, in the request for data, a range of data container offset values ([0033] 6-11 "The volume metadata is illustratively embodied as in-core mappings from LUN addresses (i.e., offsets) to durable extent keys, which are unique cluster-wide IDs associated with SSD storage locations for extents within an extent key space of the cluster-wide storage container" and [0045] 1-5 "The volume layer instance may process the read request to access a dense tree metadata structure 444 (e.g., dense tree 444a) associated with a region (e.g., offset range 440a) of a volume 445 that encompasses the requested offset range (specified by parameters 534)"); using the mapping to determine at least one of the one or more unique reference values related to the range ([0045] 5-10 "The volume layer instance may further process the read request to search for (lookup) one or more volume metadata entries 446 of the dense tree 444a to obtain one or more extent keys 810 associated with one or more extents 610 within the requested offset range" Note that the one or more extent keys is the set of unique reference values); and using the at least one of one or more of the unique reference values to retrieve the requested data ([0047] 10-16 "That is, the SSD location 530 mapped to the extent key 810 may be used to retrieve the existing extent (denoted as extent 610) from SSD 260 (e.g., SSD 260b). The extent store instance then cooperates with the RAID layer 360 to access the extent on SSD 260b and retrieve the data contents in accordance with the read request").
BEAVERSON, PATTERSON, BROOKER, LINDAMOOD, and SWAMINATHAN are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and SWAMINATHAN before him or her, to modify the system of BEAVERSON to include retrieving requested data as taught by SWAMINATHAN.  A motivation for doing so would have been to retrieve data associated with keys ([0047] 10-16, "the SSD location 530 mapped to the extent key 810 may be used to retrieve the existing extent (denoted as extent 610) from SSD 260 (e.g., SSD 260b). The extent store instance then cooperates with the RAID layer 360 to access the extent on SSD 260b and retrieve the data contents in accordance with the read request").  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, BROOKER, LINDAMOOD, and SWAMINATHAN to obtain the invention as specified in the instant claims.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over BEAVERSON in view of PATTERSON, BROOKER, LINDAMOOD, and KAGAMI et al (US Patent 6,839,815).

With respect to Claims 8 and 26, BEAVERSON, PATTERSON, BROOKER, and LINDAMOOD disclose the method/system of each respective parent claim.
BEAVERSON does not appear to explicitly disclose associating at least one of the unique reference values with identifiers of two or more storage systems; and selecting to retrieve the requested data from one of the two or more storage systems based on the identifiers and further based on at least one of: cost, geographic distance or processing load.
However LINDAMOOD discloses associating at least one of the unique reference values with identifiers of two or more storage systems, and selecting to retrieve the requested data from one of the two or more storage systems based on the identifiers ([0046] 1-6 "In particular embodiments, if a copy of the data is successfully written to each and every storage node belonging to the selected storage volume ( e.g., a copy of the data is successfully written to each of storage nodes 130A, 130B, 130C), as illustrated in  STEP 304-YES, the router may assign a unique data identifier to the data" and [0008] 1-6 "In particular embodiments, upon receiving a read request together with a data identifier identifying the data to be retrieved from the distributed storage system and a volume identifier identifying the storage volume where the data are stored, a router selects the storage volume identified by the volume identifier from its cache" Note that in this case, “at least some of the unique reference values” is being construed as one or more unique reference value, and that because there are multiple volumes as taught by Lindamood, there are two or more volume identifiers (i.e. storage system identifiers)).
However, KAGAMI discloses selecting to retrieve the requested data from one of the two or more storage systems based on at least one of: cost, geographic distance or processing load (Col 1, 48-60 "The present invention provides improved techniques for managing storage resources, such as disk drives, I/O ports, and the like distributed among a plurality of sites according to user demand for these storage resources. In a specific embodiment, a local SoD system is capable of remotely activating installed storage resources in a remote storage subsystem responsive to customer demand. Specific embodiments provide the capability to select from among SoD sites a particular site capable of optimally satisfying a user's request. In various specific embodiments, optimal sites may be geographically closest to the user, shortest network routing from the user's site to the SoD site, and so forth").
BEAVERSON, PATTERSON, BROOKER, LINDAMOOD, and KAGAMI are analogous art because they are from the same field of endeavor of memory access systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BEAVERSON and KAGAMI before him or her, to modify the system of BEAVERSON to include storage system selection as taught by KAGAMI.  A motivation for doing so would have been to improve conventional storage on demand (SOD) systems in a widely dispersed network (Col 1, 28-41 "While certain advantages to present SoD technologies are perceived, opportunities for further improvement exist. For example, according to conventional SoD technology, storage resources located at one SoD site are unavailable for use by customer's using storage resources at another SoD site. Further, in conventional technologies, an SoD service provider must visit customer's sites to configure the customer's host computer installation to work with the SoD's storage resources. This can be a relatively time-consuming and costly process, especially in a situation where a substantial number of resources are managed. In other words, using conventional approaches, the resources of other SoD sites are unavailable to the customer who is serviced by a local SoD site that lacks capacity to fulfill the customer's requests").  Therefore, it would have been obvious to combine BEAVERSON, PATTERSON, BROOKER, LINDAMOOD, and KAGAMI to obtain the invention as specified in the instant claims.

Response to Arguments

Claim Objections
The Office acknowledges applicant’s amendments addressing previously cited objections and withdraws the previously issued objections.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of Claim 1 as now presented; applicant’s amendment incorporates some of the subject matter presented in now cancelled Claim 2.  In applicant’s traversal of Claim 1, the applicant alleges BEAVERSON, PATTERSON, and BROOKER fail to disclose the additional features of incorporating a storage system identifier into the method/system claims.  As presented in rejection to Claim 2 in the Office Action mailed 7 October 2020, the Office recognizes BEAVERSON fails to disclose the additional feature of the storage system identifier; however, notes LINDAMOOD discloses the deficiencies of BEAVERSON for reasons presented in the rejection.   The Office has presented new grounds of rejection to Claim 1 in view of LINDAMOOD for disclosing the storage system identifier deficient in the previous combination of references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137